DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LEONARD CUMINOTTO,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-3372

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2008-CF-
008254-AXXX-MB.

  Jacob M. Noble, Palm Beach Gardens, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.